Citation Nr: 0309186	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  02-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the veteran timely perfected an appeal of an 
April 1999 RO decision which denied service connection for 
post-traumatic stress disorder (PTSD), following issuance of 
a statement of the case (SOC) in August 2001.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1973.

This case comes before the Board of Veterans' Appeals partly 
from a January 2002 RO decision which held that the veteran 
did not timely perfect an appeal of an April 1999 RO decision 
which denied service connection for post-traumatic stress 
disorder (PTSD), following issuance of a SOC in August 2001  
The veteran also appeals a March 2002 RO decision that found 
that he had not submitted new and material evidence to reopen 
the claim for service connection for PTSD.


FINDINGS OF FACT

1.  In April 1999, the RO denied a claim for service 
connection for PTSD, and this denial was later confirmed 
during the appeal period.  The veteran filed a timely notice 
of disagreement in May 1999, and a SOC was issued in August 
2001.  He filed a substantive appeal in December 2001, which 
was beyond the time period permitted by law.

2.  The veteran has since applied to reopen the claim for 
service connection for PTSD.  Evidence submitted since the 
above noted final RO decision is cumulative or redundant, and 
it does not raise a reasonable possibility of substantiating 
the claim.
 


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal of an April 
1999 RO decision which denied service connection for post-
traumatic stress disorder (PTSD), following issuance of a SOC 
in August 2001, and the Board has no jurisdiction to review 
the underlying RO decision on the claim.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302 (2002).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, and the prior 
RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from March 1972 
to November 1973.  He had service in Europe and had no combat 
service.  He was separated with an honorable discharge under 
the expeditious discharge program due to demonstrated 
inaptitude.

His service medical records show that his psychiatric system 
was normal at the March 1972 enlistment examination.  On 
mental status evaluation in November 1973, for administrative 
discharge proceedings, the findings were normal, and it was 
noted there was no evidence of mental illness.  On a medical 
history form for his November 1973 discharge examination, he 
checked a space on the form to indicate a history of nervous 
trouble; on the objective discharge examination, the 
psychiatric system was noted to be normal.

Post-service medical records in the 1980s and later show 
treatment for variously diagnosed physical and psychiatric 
complaints.

Private treatment records from Dr. Gordon Clarke reflect the 
veteran was treated for anxiety in December 1980.  

VA medical records from July 1981 reflect treatment for 
generalized anxiety disorder and somatization disorder, and a 
nervous condition.  

In August 1981, the veteran was hospitalized at the 
Rockingham County Mental Health Center with complaints of bad 
nerves and anxiety attacks for the past 2 years.  He stated 
that he had a good time in the Army, and he denied having any 
emotional problems while in service.  He said he was in an 
accident in service and eventually developing problems with 
his back and legs that he felt brought about his nervousness.  
He was diagnosed with anxiety neurosis with mild depression.  
He was treated there until November 1981.  At the end of 
treatment, a therapist noted as a significant finding that 
the veteran was looking for some external means to deal with 
problems occurring in his life.

The veteran was treated by the VA in 1982 and later for 
psychiatric symptoms, and diagnoses included anxiety.  

VA records show the veteran was hospitalized from July to 
August 1984 for psychiatric treatment, and diagnoses included 
somatization disorder and generalized anxiety disorder, as 
well as borderline and narcissistic personality traits.  He 
stated that he had been in a 1973 in-service car accident, 
although he said he had not been hurt except for having some 
glass splinters which were treated as an outpatient.  He 
related anxiety started in about 1978.

In September 1984, the RO granted the veteran a permanent and 
total disability rating for non-service-connected pension 
purposes, and this was based on a psychiatric condition then 
diagnosed as anxiety disorder and somatization disorder.

On VA psychiatric examination in May 1986, the diagnosis was 
somatization disorder with anxiety features.  

From December 1986 to March 1992, a private family doctor, 
Dr. Herbert Baker, treated the veteran for various problems, 
including anxiety.

On VA examination in May 1991, the veteran was diagnosed with 
somatization disorder with anxiety and depression.  

In July 1993, the veteran claimed service connection for a 
psychiatric disorder.  He asserted that this was due to a 
motor vehicle accident in service in 1973.

Recently dated correspondence was received in August 1994 and 
October 1995 from friends and relatives of the veteran, and 
they generally attributed his problems to service.  

In October 1995, the RO denied service connection for a 
psychiatric disorder.  In June 1997, the Board denied an 
appeal for service connection for a psychiatric disorder.

VA medical records from August 1997 and later reflect 
treatment for variously diagnosed physical and psychiatric 
disorders.  According to an October 1997 progress note, the 
veteran requested that his treating VA psychiatrist at the 
time write specific things in his chart to help support his 
claim for service connection for PTSD, based on his assertion 
of being mistreated during boot camp.  The psychiatrist noted 
that the veteran's motivation to obtain service connection 
made his diagnosis more difficult, and he said that the 
diagnosis was unclear due to the veteran's motivations.  The 
doctor referred the veteran for a PTSD evaluation.  At that 
evaluation in April 1998, the veteran related that his boot 
camp drill instructor abused him and his fellow soldiers, 
yelling at them, making them perform difficult physical 
exercise, etc.  Diagnoses at this evaluation included PTSD, 
obsessive complulsive disorder, history of psychotic 
disorder, and rule out panic disorder with agoraphobia.  A 
number of later medical records show various psychiatric 
diagnoses, including PTSD purportedly based on the stressor 
of boot camp experiences.  

On April 27, 1999, the RO denied a claim for service 
connection for PTSD; notice was sent to the veteran on April 
29, 1999. 

In September 1999 and later, the veteran submitted 
descriptions of his claimed mistreatment by his boot camp 
drill instructor, which he asserted was a stressor for PTSD.  
He also submitted correspondence from friends and relatives.  

In August 2000, the RO confirmed the denial of service 
connection for PTSD.

The veteran submitted a December 2000 records check detailing 
various driving offenses from 1974 to 1976 in support of his 
argument that he had been using alcohol to medicate PTSD 
symptoms.

In August 2001, the RO received correspondence from the 
United States Army Center for Unit Records Research 
(USASCURR) stating that it had not located any records which 
might verify the veteran's allegations of abuse during basic 
training.  

On August 14, 2001, the RO sent the veteran an SOC on the 
issue of service connection for PTSD.  Included with this was 
a substantive appeals form (VA Form 9) with instructions on 
the need to timely file the substantive appeal in order to 
perfect an appeal.  

On December 10, 2001, the veteran filed the substantive 
appeals form (VA Form 9) on the issue of service connection 
for PTSD; he signed and dated this document November 29, 
2001.

In January 2002, the RO informed the veteran that his VA Form 
9 had not been filed in a timely fashion so as to perfect his 
appeal of the RO decision that had denied service connection 
for PTSD.  

In March 2002, the veteran applied to reopen the claim for 
service connection for PTSD.

Ongoing VA medical records have been submitted, dated into 
2002, including some records which were previously considered 
by the RO.  Some of these records continue to show the 
diagnosis of PTSD purportedly due to boot camp experiences.

At a December 2002 Board hearing, the veteran maintained that 
he had PTSD due to mistreatment by his drill instructor 
during boot camp.  As to whether he timely appealed the prior 
RO denial of his claim, he said he misunderstood that he had 
one year from the issuance of the August 2001 SOC within 
which to perfect his appeal by filing a substantive appeal.

According to a January 2003 note from the veteran's treating 
VA psychiatrist, he had PTSD, obsessive compulsive disorder, 
psychotic disorder by history, and rule/out panic disorder 
with agoraphobia.  The doctor recited the claimed traumatic 
events as involving an abusive boot camp drill sergeant who 
placed the veteran in life-threatening situations such as 
exercise in excessive heat, assaults, and standing on his 
back while he performed push-ups.  

II.  Analysis

Through discussions in correspondence, RO decisions, and 
SOCs, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  Pertinent records have 
been obtained.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Also, the VA has complied with due process requirements on 
the timeliness issue.  38 C.F.R. § 20.101; Marsh v. West, 11 
Vet. App. 468 (1998).

A.  Timeliness of appeal 

The Board only has jurisdiction to review the merits of RO 
decisions which are timely appealed.  For an appeal to be 
timely, a claimant must file a notice of disagreement (NOD) 
within the year after the RO sends notice of the adverse 
action; and to timely perfect an appeal the claimant must 
submit a substantive appeal within 60 days after being sent a 
SOC, or within the remainder of the 1-year period which 
follows the RO's notice of the adverse decision, whichever 
period ends later.  A substantive appeal consists of a VA 
Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet. App. 554 
(1993).

In April 1999, the RO denied service connection for PTSD.  
The veteran filed a timely notice of disagreement in May 
1999.  After additional development of the claim, the RO 
continued the denial.  In August 2001, the RO issued a SOC.  
It should be noted that all evidence submitted up to that 
time is considered to have been filed with the original claim 
then pending on appeal.  38 C.F.R. § 3.156(b).  After the 
issuance of the SOC in August 2001, the veteran had 60 days 
(i.e., until October 2001) to submit his substantive appeal.  
However, he did not file his  substantive appeal until 
December 2001, which is obviously late.  His appeal of the 
related RO denial of service connection for PTSD therefore 
was not perfected.  As such, the Board has no jurisdiction to 
review the merits of the underlying RO decision, and the 
appeal from that decision must be dismissed. 

B.	Application to reopen the claim for service connection 
for PTSD

A claim for service connection for PTSD was previously denied 
by the RO in April 1999 and later confirmed, considering all 
evidence of record up to the time of the August 2001 SOC.  As 
discussed, the veteran did not appeal that RO decision in a 
timely fashion, and the RO decision is considered final.  
38 U.S.C.A. § 7105.  Although that RO decision is final, the 
claim may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The veteran's filed his application to reopen the claim for 
service connection for PTSD in March 2002.  The definition of 
"new and material evidence" was recently revised as to 
applications to reopen that are received by the VA on or 
after August 29, 2001.  As applicable to the present appeal, 
"new evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2002). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).  

Evidence that was of record in connection with the prior 
final RO denial of the claim for service connection for PTSD 
included the veteran's service and post-service medical 
records, and a number of lay statements.  The medical records 
beginning many years after service showed a diagnosis of PTSD 
purportedly due to the stressor of an abusive boot camp drill 
instructor.  Efforts to verify this alleged stressor were 
unsuccessful.  
 
Evidence received since the prior final RO decision includes 
some duplicate records which are obviously not new.  Also 
submitted are ongoing medical records, some of which include 
a diagnosis of PTSD due to the alleged stressor of an abusive 
boot camp drill instructor.  These records are cumulative or 
redundant.  The veteran also submitted more written 
statements and he gave testimony at a Board hearing, but 
these too are cumulative or redundant.  The basic problem in 
the underlying claim for service connection for PTSD is proof 
of a service stressor.  There has been no new evidence which 
verifies a service stressor, or which would enable the VA to 
try to verify a service stressor.

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for PTSD, and the prior adverse RO decision 
remains final.






ORDER

The veteran did not timely perfect an appeal of an April 1999 
RO decision which denied service connection for PTSD, 
following issuance of a SOC in August 2001.  The appeal from 
that RO decision is thus dismissed.

The application to reopen a claim for service connection for 
PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

